Citation Nr: 0123738	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-18 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a disorder of the cervical spine.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right hip disability.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse.



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.  In February 
2000, the Board upheld the RO's denial of these claims.  The 
veteran filed a timely appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).

In January 2001, the General Counsel for the VA (General 
Counsel) filed a motion to vacate the Board's decision and to 
remand this matter for development and readjudication solely 
on the basis of the Veterans Claims Assistance Act of 2000 
(the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2001).  The Court granted the motion that 
month, vacating and remanding the case to the Board.

In February 2000, the Board noted that the veteran appeared 
to be raising the issue of entitlement to compensation due to 
unemployability and entitlement to an increased evaluation 
for the service-connected right knee condition, though this 
was not clear.  A subsequent rating decision in April 2000 
continued a 30 percent rating for the service-connected right 
knee disability.  The veteran did not appeal that decision 
nor did he raise other claims.  In any event, no other issue 
is before the Board at this time.  38 C.F.R. § 20.200 (2000).  
The veteran may contact the RO if any other benefit is 
desired.  





REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  In addition, VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In October 1999, the Board requested and received an opinion 
from a medical expert.  In light of this and other medical 
opinions within the claims folder, the Board does not believe 
that an additional medical opinion is required under the VCAA 
unless additional pertinent medical records are obtained.  
There are two possible sources of additional pertinent 
medical information regarding the veteran's neck and hip 
disabilities that the Board believes it must pursue under the 
VCAA.  First, in January 1994, the Board was placed on notice 
that the veteran had filed a tort action against the VA.  The 
result of this tort claim is not known to the Board, nor is 
it clear if records other than those contained in the current 
claims folders would have been utilized.  Second, the veteran 
has filed a least one workers' compensation claim.  Medical 
records associated with this claim may also be pertinent to 
the case before the Board at this time.  Pursuant to VCAA, 
VA's duty to assist the veteran includes obtaining relevant 
records in the custody of a Federal department or agency or 
state or local governments.  66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(1)(2).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should request the Seattle 
District Counsel to state whether any 
additional medical information or 
pertinent records have been obtained or 
generated by their office regarding the 
veteran's tort action against the VA 
(expert medical opinion reports, etc.).  
Copies of medical records already 
associated with the veteran's claims 
files are not required.  The status of 
this claim should also be noted.  The 
response of the District Counsel should 
be in writing.

3.  The veteran, through his attorney, 
should be requested to indicate whether he 
has received an award of workers' 
compensation benefits or has filed a claim 
of workers' compensation benefits.  With 
authorization from the veteran, the RO 
should obtain from any workers' 
compensation authority a copy of any 
disability determination made and a copy 
of the medical record upon which the 
decision was based.

4.  The RO should request the veteran, 
through his attorney, to identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers who may possess additional 
records pertinent to his claims, 
including relevant treatment records 
since 2000.  After securing any necessary 
authorization from the veteran (through 
his attorney), the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran that have not 
been previously secured.  The veteran has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the RO should readjudicate this case.  At the 
RO's discretion and if deemed necessary, an additional 
medical opinion may be obtained.  If the benefits sought on 
appeal remain denied, the veteran and his attorney should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





